Case 1:21-cv-00559-PLM-PJG ECF No. 5, PageID.160 Filed 07/06/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 DANIEL EDWARD CALLAHAN,

       Plaintiff,
                                                            Hon. Paul L. Maloney
 v.
                                                            Case No. 1:21-cv-559
 STATE OF MICHIGAN,

       Defendant.
 ________________________________/

                    ORDER TO PROCEED IN FORMA PAUPERIS

      IT IS ORDERED that Plaintiff may commence this action without prepayment

of fees or costs or security therefor. Any pleadings herein served by the United States

Marshal shall be at the expense of the United States government. All costs shall be

reimbursed to the United States government should the Plaintiff prevail.

      IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendant or, if

appearance has been entered by an attorney, upon the attorney, a copy of every

further pleading or other document submitted for consideration by the Court. The

Plaintiff shall include with the original paper to be filed with the Clerk of the Court

a certificate stating the date a true and correct copy of any document was mailed to

Defendant or the attorney(s). Any paper received by a District Judge or Magistrate

Judge which has not been filed with the Clerk or which fails to include a certificate

of service will be disregarded by the Court.

Date: July 6, 2021                                    /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     U.S. Magistrate Judge
